          Case:18-18234-KHT Doc#:105 Filed:11/16/18                                              Entered:11/16/18 15:52:07 Page1 of 23

 Fill in this information to identify the case:

 Debtor name         Cool Frootz, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)          18-18234
                                                                                                                                                    Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                        $163.70
           ADP                                                                Contingent
                                                                              Unliquidated
           Date(s) debt was incurred                                          Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $1,085.50
           Advanced Locking Solutions, Inc.                                   Contingent
           8115 SW Nimbus Avenue                                              Unliquidated
           Beaverton, OR 97008                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $4,287.65
           Advantage Marketing Partners                                       Contingent
           d/b/a Advantage Marketing Partners                                 Unliquidated
           P.O. Bxo 31001-1691                                                Disputed
           Pasadena, CA 91110-1691
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $21,946.00
           Advantage Solutions                                                Contingent
           d/b/a Advantage Marketing Partners                                 Unliquidated
           P.O. Box 744347                                                    Disputed
           Atlanta, GA 30374-4347
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         48404                                               Best Case Bankruptcy
         Case:18-18234-KHT Doc#:105 Filed:11/16/18                                               Entered:11/16/18 15:52:07 Page2 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $409.27
          AF Cold Storage                                                     Contingent
          131 East Drive                                                      Unliquidated
          Brampton, ON                                                        Disputed
          CA 16T 1B5
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,986.84
          Airgas USA, LLC                                                     Contingent
          3737 Worsham                                                        Unliquidated
          Pasadena, CA 91109-7423                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,659.97
          AJ Adhesives                                                        Contingent
          4800 Miami Street                                                   Unliquidated
          Saint Louis, MO 63116                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,400.00
          Alpha I Marketing Corp.                                             Contingent
          65 West Red Oak Lane                                                Unliquidated
          White Plains, NY 10604                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,102.90
          Alphonse Ferrera                                                    Contingent
          11 Palo Court                                                       Unliquidated
          Woodbury, NY 11797                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $780.64
          Americold Logistics, LLC                                            Contingent
          P.O. Box 505339                                                     Unliquidated
          Saint Louis, MO 63150-5339                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,822.39
          Anderson Paper & Packaging Co.                                      Contingent
          5441 LaBounty Drive                                                 Unliquidated
          Ferndale, WA 98248                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:18-18234-KHT Doc#:105 Filed:11/16/18                                               Entered:11/16/18 15:52:07 Page3 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,396.51
          Aramark                                                             Contingent
          P.O. Box 101179                                                     Unliquidated
          Pasadena, CA 91189-1179                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,200.00
          Arrive Logistics                                                    Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,000.00
          Attack!Marketing                                                    Contingent
          3439 SE Hawthorne Blvd.                                             Unliquidated
          Suite 201                                                           Disputed
          Portland, OR 97214
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,649.79
          Avistone Marketing, LLC                                             Contingent
          P.O. Box 740819                                                     Unliquidated
          Los Angeles, CA 90074-0819                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,205.80
          Barry Hamilton                                                      Contingent
          4290 South Hudson Parkway                                           Unliquidated
          Englewood, CO 80113                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,072.05
          Bay Tech CPI, LLC                                                   Contingent
          c/o Calare Properties, Inc.                                         Unliquidated
          43 Broad Street                                                     Disputed
          Hudson, MA 01749
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,354.17
          BEE Investments, LLC                                                Contingent
          P.O. Box 812097                                                     Unliquidated
          Wellesley, MA 02482                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:18-18234-KHT Doc#:105 Filed:11/16/18                                               Entered:11/16/18 15:52:07 Page4 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.00
          Beta I Marketing Corp.                                              Contingent
          65 West Red Oak Lane                                                Unliquidated
          White Plains, NY 10604                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Beth and Greg Rudin, FLP                                            Contingent
          660 Los Palos Drive                                                 Unliquidated
          Lafayette, CA 94549                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,639.12
          Big Y Foods                                                         Contingent
          P.O. Box 3050                                                       Unliquidated
          Springfield, MA 01102-3050                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,390.86
          BioTectics, LLC                                                     Contingent
          3918 Wet North B Street                                             Unliquidated
          Tampa, FL 33609                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,917.00
          Bodkin Communications, LLC                                          Contingent
          18 Costa Lane                                                       Unliquidated
          Redding, CT 06896                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,015.70
          Bozzuto's, Inc.                                                     Contingent
          P.O. Box 340                                                        Unliquidated
          Cheshire, CT 06410                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,706.65
          Brand Pioneer, LLC                                                  Contingent
          6415 SE 18th Avenue                                                 Unliquidated
          Portland, OR 97202                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:18-18234-KHT Doc#:105 Filed:11/16/18                                               Entered:11/16/18 15:52:07 Page5 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,205.80
          Brian Richards                                                      Contingent
          1940 South Routt Court                                              Unliquidated
          Lakewood, CO 80227                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          Bridge Sales and Marketing                                          Contingent
          P.O. Box 33195                                                      Unliquidated
          Portland, OR 97215                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,739.55
          Bruce Beutler                                                       Contingent
          17 Sherwood Hill                                                    Unliquidated
          Sherman, CT 06784                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $120,000.00
          Bruce Beutler                                                       Contingent
          17 Sherwood Hill                                                    Unliquidated
          Sherman, CT 06784                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,211.51
          C.A. Fortune                                                        Contingent
          1831 Howard Street                                                  Unliquidated
          Suite A                                                             Disputed
          Elk Grove Village, IL 60007
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,000.00
          C.F. Perry                                                          Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $120.00
          Canyon Title                                                        Contingent
          1127 Auraria Parkway                                                Unliquidated
          Suite 101                                                           Disputed
          Denver, CO 80204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:18-18234-KHT Doc#:105 Filed:11/16/18                                               Entered:11/16/18 15:52:07 Page6 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,067.78
          Capital Cold Storage                                                Contingent
          1440 Salem Industrial Drive                                         Unliquidated
          Salem, OR 97301                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,376.28
          Cascade Fruit Marketing
          ATTN: Ron Stiegel                                                   Contingent
          800 Red Brook Blvd.                                                 Unliquidated
          Suite 400C                                                          Disputed
          Owings Mills, MD 21117
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,744.57
          CBIZ MHM, LLC                                                       Contingent
          P.O. Box 953152                                                     Unliquidated
          Saint Louis, MO 63195-3152                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $499.90
          CEL Holding, LLC                                                    Contingent
          1855 NW Albion Court                                                Unliquidated
          Beaverton, OR 97006                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,102.90
          Chair 10 Investments, LLC                                           Contingent
          1600 South Clarkson Street                                          Unliquidated
          Denver, CO 80210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,706.72
          Charles Walling                                                     Contingent
          6 Bark Cherry                                                       Unliquidated
          Littleton, CO 80127                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,551.45
          Charles Wright                                                      Contingent
          388 Emerson Street                                                  Unliquidated
          Denver, CO 80218                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:18-18234-KHT Doc#:105 Filed:11/16/18                                               Entered:11/16/18 15:52:07 Page7 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,520.43
          CMS                                                                 Contingent
          2650 Pilgrim Court                                                  Unliquidated
          Winston Salem, NC 27101                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $172,478.11
          Colorado Health Foundation                                          Contingent
          501 South Cherry Street                                             Unliquidated
          Suite 1100                                                          Disputed
          Denver, CO 80246
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,630.00
          Colorado Moline Building                                            Contingent
          1127 Auraria Parkway                                                Unliquidated
          Suite 104                                                           Disputed
          Denver, CO 80204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,817.56
          Columbia Corrugated Box                                             Contingent
          12777 SW Tualatin - Sherwood Road                                   Unliquidated
          Tualatin, OR 97062-8051                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,600.00
          Columbia Fruit, LLC                                                 Contingent
          2526 Dike Road                                                      Unliquidated
          Woodland, WA 98674                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $280.35
          Comcast                                                             Contingent
          P.O. Box 34744                                                      Unliquidated
          Seattle, WA 98124-1744                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,500.00
          CTA, Inc.                                                           Contingent
          6025 Portal Way                                                     Unliquidated
          Ferndale, WA 98248                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:18-18234-KHT Doc#:105 Filed:11/16/18                                               Entered:11/16/18 15:52:07 Page8 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          CTC Grocery                                                         Contingent
          125 Commerce Court                                                  Unliquidated
          Cheshire, CT 06410                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,477.35
          CY International Trading                                            Contingent
          695 South Western Avenue                                            Unliquidated
          Suite 242                                                           Disputed
          Torrance, CA 90501
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $845.00
          Data Council                                                        Contingent
          P.O. Box 970066                                                     Unliquidated
          Boston, MA 02297-0066                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,102.90
          David and Cynthia Patterson                                         Contingent
          542 Monroe Street                                                   Unliquidated
          Denver, CO 80206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,645.69
          David W. Patterson                                                  Contingent
          542 Monroe Street                                                   Unliquidated
          Denver, CO 80206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $369.60
          Dennis Paper V                                                      Contingent
          101 Mecaw Road                                                      Unliquidated
          Hampden, ME 04444                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,630.00
          Destini Global, LLC                                                 Contingent
          222 West Hubbard Street                                             Unliquidated
          Suite 300                                                           Disputed
          Chicago, IL 60654
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:18-18234-KHT Doc#:105 Filed:11/16/18                                               Entered:11/16/18 15:52:07 Page9 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $537.07
          Diversified Transfer & Storage                                      Contingent
          1640 Monad Road                                                     Unliquidated
          Billings, MT 59101-3200                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,895,000.00
          DNS - Frootz, LLC
          Collateral Agent                                                    Contingent
          350 South Main Avenue                                               Unliquidated
          Suite 402                                                           Disputed
          Sioux Falls, SD 57104
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $615.00
          Donna Sires Graphic Communications                                  Contingent
          2808 North Main Street                                              Unliquidated
          Newberg, OR 97132                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19.98
          Dropbox                                                             Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.10
          Duke Energy                                                         Contingent
          P.O. Box 1004                                                       Unliquidated
          Charlotte, NC 28201-1004                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $330.00
          Ecolab                                                              Contingent
          26252 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $346.00
          EEC                                                                 Contingent
          3881 Danbury Court                                                  Unliquidated
          Brewster, NY 10509                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:18-18234-KHT Doc#:105 Filed:11/16/18                                               Entered:11/16/18 15:52:07 Page10 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $412.37
          eGourmet Solutions                                                  Contingent
          8201 East 23rd Avenue                                               Unliquidated
          Kansas City, MO 64129                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,767.00
          EKS&H LLLP                                                          Contingent
          7979 East Tufts Avenue                                              Unliquidated
          Denver, CO 80237-2521                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,538.76
          Emerald City Graphics                                               Contingent
          23328 66th Avenue South                                             Unliquidated
          Kent, WA 98031                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,321.86
          Explorator Media, LLC                                               Contingent
          270 Westport Road                                                   Unliquidated
          Wilton, CT 06897                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $113.68
          Express Services, Inc.                                              Contingent
          9701 North Broadwalk Blvd.                                          Unliquidated
          Oklahoma City, OK 73162                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,859.74
          FDM Business Development, LLC                                       Contingent
          900 North Lake Shore Drive                                          Unliquidated
          Unit 409                                                            Disputed
          Chicago, IL 60611
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $749.91
          First Class Demos                                                   Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:18-18234-KHT Doc#:105 Filed:11/16/18                                               Entered:11/16/18 15:52:07 Page11 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,200.00
          First Op Manufacturing                                              Contingent
          1963 Claxter Road NE                                                Unliquidated
          Salem, OR 97301                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $839.00
          Fishbowl                                                            Contingent
          580 East Technology Avenue                                          Unliquidated
          Suite C2500                                                         Disputed
          Orem, UT 84097
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          Food Allergy Research & Education, Inc.                             Contingent
          7901 Jones Branch Drive                                             Unliquidated
          Mc Lean, VA 22102                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,056.00
          Food Guys/Cascade Fruit Marketing                                   Contingent
          Lock Box 74944                                                      Unliquidated
          Cleveland, OH 44194-4944                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $86,065.10
          Fruitrade                                                           Contingent
          3638 Lakeshore Blvd.                                                Unliquidated
          West Toronto, ON Canada M8W 1N6                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,646.56
          G&S Machine, Inc.                                                   Contingent
          3708 Cherry Avenue, NE                                              Unliquidated
          Salem, OR 97303                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,275.50
          Genista Biosciences                                                 Contingent
          5285 Hellyer Avenue                                                 Unliquidated
          Suite 120                                                           Disputed
          San Jose, CA 95128
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:18-18234-KHT Doc#:105 Filed:11/16/18                                               Entered:11/16/18 15:52:07 Page12 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          Global Sales West                                                   Contingent
          d/b/a Global Sales and Marketing                                    Unliquidated
          P.O. Box 1048                                                       Disputed
          Newcastle, CA 95658
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,784.00
          Gourmet Demo Services                                               Contingent
          295 West Cromwell                                                   Unliquidated
          Suite 107                                                           Disputed
          Fresno, CA 93711
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          Graphic Packaging International, Inc.                               Contingent
          Rose City                                                           Unliquidated
          P.O. Box 404170                                                     Disputed
          Atlanta, GA 30384-4170
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150.00
          GS1 US, Inc.                                                        Contingent
          Department 781271                                                   Unliquidated
          P.O. Box 78000                                                      Disputed
          Detroit, MI 48278-1271
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $645.67
          GUSS                                                                Contingent
          23395 SW Boberg Road                                                Unliquidated
          Suite B                                                             Disputed
          Wilsonville, OR 97070
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,800.00
          HackPR                                                              Contingent
          2010 Hancock Street                                                 Unliquidated
          San Diego, CA 92110                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $246.44
          Hygiena LLC                                                         Contingent
          File 2007                                                           Unliquidated
          1801 West Olympic Blvd.                                             Disputed
          Pasadena, CA 91199-2007
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:18-18234-KHT Doc#:105 Filed:11/16/18                                               Entered:11/16/18 15:52:07 Page13 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $373.15
          Instrumentors Supply, Inc.                                          Contingent
          1414 Washington Street                                              Unliquidated
          Suite 4                                                             Disputed
          Oregon City, OR 97045
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $203.16
          Intelligent Office - Boulder                                        Contingent
          4450 Arapahoe Avenue                                                Unliquidated
          Suite 100                                                           Disputed
          Boulder, CO 80303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $156.00
          iTradeNetwork, Inc.                                                 Contingent
          P.O. Box 935209                                                     Unliquidated
          Atlanta, GA 31193-5209                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,102.90
          James Mulligan                                                      Contingent
          1600 Broadway, Suite 300                                            Unliquidated
          ATTN: Michael Miller                                                Disputed
          Denver, CO 80202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $171.07
          JW Sales and Marketing                                              Contingent
          3601 Green Road                                                     Unliquidated
          Suite 103                                                           Disputed
          Beachwood, OH 44122
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,081.81
          Keith Kessenger                                                     Contingent
          850 Milwaukee Street                                                Unliquidated
          Denver, CO 80206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          Kings Supermarkets, Inc.                                            Contingent
          700 Lanidex Plaza                                                   Unliquidated
          Parsippany, NJ 07054                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case:18-18234-KHT Doc#:105 Filed:11/16/18                                               Entered:11/16/18 15:52:07 Page14 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,901.53
          Kool Pak, LLC                                                       Contingent
          4550 Kruse Way                                                      Unliquidated
          Suite 350                                                           Disputed
          Lake Oswego, OR 97035
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $161.85
          Krystal Film                                                        Contingent
          1995 Hardcastle Avenue                                              Unliquidated
          Woodburn, OR 97071                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,364.49
          Launch Marketing                                                    Contingent
          1011 SW A Street                                                    Unliquidated
          Bentonville, AR 72712                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,748.30
          Layton Systems                                                      Contingent
          672 Murlark Avenue NW                                               Unliquidated
          Salem, OR 97304                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,528.74
          Lineage Freight Management, LLC                                     Contingent
          P.O. Box 101634                                                     Unliquidated
          Pasadena, CA 91189                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,250.00
          LTF Triathalon Series, LLC                                          Contingent
          1795 Dogwood Street                                                 Unliquidated
          Suite 400                                                           Disputed
          Louisville, CO 80027
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,710.78
          Mambo Sprouts Marketing, LLC                                        Contingent
          535 Route 38 East                                                   Unliquidated
          Suite 350                                                           Disputed
          Cherry Hill, NJ 08002
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:18-18234-KHT Doc#:105 Filed:11/16/18                                              Entered:11/16/18 15:52:07 Page15 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,000.00
          Mantia Enteprises, LLC                                              Contingent
          283 Rockingham Court                                                Unliquidated
          Salt Lake City, UT 84115                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $237.00
          Maxletics                                                           Contingent
          31 North Tejon Street                                               Unliquidated
          Suite 203                                                           Disputed
          Colorado Springs, CO 80903
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,079.49
          McGuire Bearing Co.                                                 Contingent
          947 SE Market Street                                                Unliquidated
          Portland, OR 97214-3574                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $191.59
          MFCP, Inc.                                                          Contingent
          8433 Solution Center                                                Unliquidated
          Chicago, IL 60677-8004                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,422.50
          Mile Hi Express, Inc.                                               Contingent
          1335 40th Street                                                    Unliquidated
          Denver, CO 80205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,400.00
          Modern Building Systems, Inc.                                       Contingent
          P.O. Box 110                                                        Unliquidated
          Aumsville, OR 97325                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $446.91
          Myco Technology                                                     Contingent
          3115 North Chambers Road                                            Unliquidated
          Suite E                                                             Disputed
          Aurora, CO 80011
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:18-18234-KHT Doc#:105 Filed:11/16/18                                              Entered:11/16/18 15:52:07 Page16 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $185.44
          New Seasons Marketing, LLC                                          Contingent
          1300 SE Stark Street                                                Unliquidated
          Portland, OR 97214                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,866.91
          Nexsen Pruett, LLC                                                  Contingent
          P.O. Drawer 2426                                                    Unliquidated
          Columbia, SC 29202                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.50
          Nichez, LLC d/b/a Shwagger                                          Contingent
          1416 Larimer Street                                                 Unliquidated
          #201                                                                Disputed
          Denver, CO 80202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,744.51
          Northstar Partners, Inc.                                            Contingent
          33 Cannon Road                                                      Unliquidated
          Wilton, CT 06897                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $597.20
          On Shelf                                                            Contingent
          941 Matthews Mint Hill Road                                         Unliquidated
          ATTN: Accounting                                                    Disputed
          Matthews, NC 28105-1777
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,197.00
          Open Sponsorship                                                    Contingent
          417 5th Avenue                                                      Unliquidated
          New York, NY 10016                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.79
          Patterson Company, Inc.                                             Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:18-18234-KHT Doc#:105 Filed:11/16/18                                              Entered:11/16/18 15:52:07 Page17 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,551.45
          Patterson Family Investments                                        Contingent
          542 Monroe Street                                                   Unliquidated
          Denver, CO 80206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,645.95
          Perishable Shipping Solutions                                       Contingent
          85 Karago Avenue                                                    Unliquidated
          Suite 3                                                             Disputed
          Youngstown, OH 44512
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,654.35
          Philip Terenzio                                                     Contingent
          1050 Fifth                                                          Unliquidated
          Apt. 4b                                                             Disputed
          New York, NY 10028
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.30
          Premier Healthcare Alliance LP                                      Contingent
          Department 77650                                                    Unliquidated
          Los Angeles, CA 90084-7650                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,000.00
          Promo Point Marketing                                               Contingent
          P.O. Box 31001-1691                                                 Unliquidated
          Pasadena, CA 91110-1691                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,000.00
          Qples, Inc.                                                         Contingent
          1227 West Magnolia Avenue                                           Unliquidated
          Fort Worth, TX 76104                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,600.36
          Reese Group - Military                                              Contingent
          2820 Bransford Avenue                                               Unliquidated
          Nashville, TN 37204                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:18-18234-KHT Doc#:105 Filed:11/16/18                                              Entered:11/16/18 15:52:07 Page18 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $629.45
          Republic Services                                                   Contingent
          P.O. Box 78829                                                      Unliquidated
          Phoenix, AZ 85062-8829                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,347.27
          Richard Continelli                                                  Contingent
          5316 Tildens Grove Blvd.                                            Unliquidated
          Windermere, FL 34786                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $67,663.13
          Richard Naha                                                        Contingent
          899 Detroit Street                                                  Unliquidated
          Denver, CO 80206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,913.75
          Rogers Machinery Company, Inc.                                      Contingent
          P.O. Box 230429                                                     Unliquidated
          Portland, OR 97281-0429                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $989.12
          Rose Paper Products, Inc.                                           Contingent
          2561 Pringle Road SE                                                Unliquidated
          Salem, OR 97302                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150.00
          RPM Events Group, LLC                                               Contingent
          299 Milwaukee Street                                                Unliquidated
          Suite 202                                                           Disputed
          Denver, CO 80206
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,216.82
          S&K LLC                                                             Contingent
          1995 Hardcastle Avenue                                              Unliquidated
          Woodburn, OR 97071                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:18-18234-KHT Doc#:105 Filed:11/16/18                                              Entered:11/16/18 15:52:07 Page19 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,600,000.00
          S2 G Ventures Fund I, L.P.
          1101 West Fulton Market                                             Contingent
          Second Floor                                                        Unliquidated
          ATTN: Charles Templeton, Manager                                    Disputed
          Chicago, IL 60607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35.12
          S2G Advisors, LLC                                                   Contingent
          P.O. Box 1860                                                       Unliquidated
          Bentonville, AR 72712                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $374.00
          SDCS                                                                Contingent
          P.O. Box 85001                                                      Unliquidated
          San Diego, CA 91286-5001                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,886.52
          Sellethics Marketing Group, Inc.                                    Contingent
          941 Matthews Mint Hill Road                                         Unliquidated
          Matthews, NC 28105                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,368.25
          Silliker                                                            Contingent
          3155 Paysphere Circle                                               Unliquidated
          Chicago, IL 60674                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          Southern California Select Foods, Inc.
          1240 East Ontario Avenue                                            Contingent
          Suite 102                                                           Unliquidated
          PMB 316                                                             Disputed
          Corona, CA 92881
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,833.18
          SPINS, LLC                                                          Contingent
          222 West Hubbard Street                                             Unliquidated
          Suite 300                                                           Disputed
          Chicago, IL 60654
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:18-18234-KHT Doc#:105 Filed:11/16/18                                              Entered:11/16/18 15:52:07 Page20 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,713.80
          SPS Commerce                                                        Contingent
          333 South Seventh Street                                            Unliquidated
          Suite 101                                                           Disputed
          Minneapolis, MN 55402
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,000.00
          State Fair of Texas                                                 Contingent
          3921 Martin Luther King Jr. Blvd.                                   Unliquidated
          Dallas, TX 75210                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $560.00
          Stater Bros. Market                                                 Contingent
          301 South Tippecanoe Avenue                                         Unliquidated
          San Bernardino, CA 92408                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          Stillwater Provisions                                               Contingent
          1812 South Church Street                                            Unliquidated
          Suite B                                                             Disputed
          Smithfield, VA 23430
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,144.00
          Survey.com                                                          Contingent
          P.O. Box 80147                                                      Unliquidated
          City of Industry, CA 91716-8147                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,491.50
          Taurus Power & Controls, Inc.                                       Contingent
          9999 SW Avery Street                                                Unliquidated
          Tualatin, OR 97062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,000.00
          The McKinnon Group                                                  Contingent
          10858 White Aspen Lane                                              Unliquidated
          Boca Raton, FL 33428                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:18-18234-KHT Doc#:105 Filed:11/16/18                                              Entered:11/16/18 15:52:07 Page21 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $161,400.61
          The Naha Trust                                                      Contingent
          899 Detroit Street                                                  Unliquidated
          Denver, CO 80206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,869.13
          TIC Gums                                                            Contingent
          10552 Philadelphia Road                                             Unliquidated
          White Marsh, MD 21162                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Triad Digital Media, LLC                                            Contingent
          P.O. Box 419727                                                     Unliquidated
          Boston, MA 02241-9727                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $125.00
          U.S. Foods - Charlotte                                              Contingent
          7801 Statesville Road                                               Unliquidated
          Charlotte, NC 28269                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $175.68
          Unified Strategies Group                                            Contingent
          180 West Campbell Street                                            Unliquidated
          Arlington Heights, IL 60005                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,401.01
          UPS                                                                 Contingent
          Lockbox 577                                                         Unliquidated
          Carol Stream, IL 60132-0577                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,000.00
          US Speedskating                                                     Contingent
          5662 South Cougar Lane                                              Unliquidated
          Kearns, UT 84118                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:18-18234-KHT Doc#:105 Filed:11/16/18                                              Entered:11/16/18 15:52:07 Page22 of 23

 Debtor       Cool Frootz, LLC                                                                        Case number (if known)            18-18234
              Name

 3.145     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $21,000.00
           Vermillion                                                         Contingent
           3055 Center Green Drive                                            Unliquidated
           Boulder, CO 80301                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $5,195.68
           Videojet Technologies, Inc.                                        Contingent
           12113 Collection Center Drive                                      Unliquidated
           Chicago, IL 60693                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $940.89
           W. Pence Company, Inc.                                             Contingent
           590 West North 5th Drive                                           Unliquidated
           Hartland, WI 53029                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.148     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,500.00
           W.G. Nielsen & Co.                                                 Contingent
           3200 Cherry Creek South Drive                                      Unliquidated
           Suite 470                                                          Disputed
           Denver, CO 80209
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.149     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $500.00
           Wildfire Sales, Inc.                                               Contingent
           65 Sea Cliff Avenue                                                Unliquidated
           Suite 2                                                            Disputed
           Glen Cove, NY 11542
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.150     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,070.00
           Williamette Valley Fruit Company                                   Contingent
           P.O. Box 3372                                                      Unliquidated
           Pasco, WA 99302                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.151     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,129.97
           Wurdinger Enterprises                                              Contingent
           P.O. Box 378                                                       Unliquidated
           Silverton, OR 97381                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 22 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
       Case:18-18234-KHT Doc#:105 Filed:11/16/18                                             Entered:11/16/18 15:52:07 Page23 of 23

 Debtor       Cool Frootz, LLC                                                                   Case number (if known)         18-18234
              Name

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                  5,048,094.61

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                     5,048,094.61




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 23 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
